            Case 5:20-cv-00277-G Document 17 Filed 03/31/20 Page 1 of 1



                   gUNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

SOUTH WIND WOMEN’S CENTER               )
LLC, d/b/a TRUST WOMEN                  )
OKLAHOMA CITY, on behalf of itself,     )
its physicians and staff, and its patients,
                                        )
et al.,                                 )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )         Case No. CIV-20-277-G
                                        )
J. KEVIN STITT in his official capacity )
as Governor of Oklahoma et al.,         )
                                        )
      Defendants.                       )

                                          ORDER

         Now before the Court are two disclosure statements (Doc. Nos. 3, 15) filed through

counsel by Plaintiff South Wind Women’s Center LLC, d/b/a Trust Women Oklahoma

City. Neither disclosure statement complies with Local Civil Rule 7.1.1, which prescribes

that a party formed as a limited liability company shall file a separate statement identifying

its members. See LCvR 7.1.1.

         IT IS THEREFORE ORDERED that these disclosure statements are STRICKEN.

Plaintiff shall file an amended disclosure statement within three days of the date of this

Order.

         IT IS SO ORDERED this 31st day of March, 2020.
